DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transportation refrigeration unit” in claims 8-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, for claims 8-16, “transportation refrigeration system” is interpreted to correspond to the structure described at para. 0003 of the specification, and known equivalents.
“Transportation refrigeration system” has not been interpreted under 35 U.S.C. 112(f) for claims 1-7, since base claim 1 positively recites the corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, the limitations “first fluid inlet” and “second fluid inlet” are confusing as to whether “first” and “second” are meant to refer to the fluid (i.e., an inlet for a “first fluid” and an inlet for a “second fluid”) or to the inlet (a first “fluid inlet” and a second “fluid inlet,” where the fluid is the same fluid).  For purposes of compact prosecution, the limitation has been examined based on either interpretation. Appropriate clarification and correction is required.
Claims 2-7 are rejected since they depend from claim 1.
As per claim 8, the preamble recites “a leak detection system provided with a transportation refrigeration unit.” This renders the claim indefinite since it is unclear whether the leak detection system is comprised as part of the transportation unit refrigeration, or simply that both are individually provided. Appropriate clarification and correction is required.
Claims 9-12 are rejected since they depend from claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017067392 in view of Uehara et al. (US 11,098,937 B2).
As per claim 1, JP2017067392 discloses a refrigeration unit, comprising: an evaporator 24 arranged to receive a first fluid flow; an evaporator fan 26 spaced apart from the evaporator 24, the evaporator fan 26 being arranged to move a second fluid (air) past the evaporator 24; and a leak detection system, comprising: a sensor assembly 13 having: a sensor housing 41 defining a first fluid inlet, a leak sensor 14 disposed within the sensor housing 41, the leak sensor 14 arranged to provide a signal indicative of a presence of the first fluid within an interior space of the transport refrigeration unit, and a collection housing 50, spaced apart from the sensor housing 41, the collection housing 50 defining a second fluid inlet (airflow indicated in Figs. 5 and 6).  JP2017067392 does not explicitly teach the refrigeration unit being a “transport” refrigerant unit.  However, transport is considered simply a particular application to which the 
As per claim 8, JP2017067392 discloses a leak detection system provided with a transportation refrigeration unit, comprising: a sensor assembly, comprising: a sensor housing 41 defining a first fluid inlet (open top of 41), a leak sensor 14 connected to the sensor housing, the leak sensor arranged to provide a signal indicative of a presence of a refrigerant, and a first valve 43 connected to the leak sensor and disposed opposite the first fluid inlet (valve 43 is physically connected to the sensor via housing 14 and line 42; which is disposed below the housing 41 and thus opposite from the inlet at the top of 41).  JP2017067392 does not explicitly teach the leak detection system being provided with a transport refrigeration system. However, transport is considered simply a particular application to which the refrigeration leak detection system may be applied.  Uehara et al. (US 11098937 B2) teach applying a refrigerant leak detection system within a transport system (Col. 1, line 53 – col. 2, line 25, etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the arrangement of JP17067392 to a transport system, since leaked refrigerant is a general problem of refrigeration systems applies equally to that environment.
	As per claim 9, JP2017067392 discloses a collection housing, spaced apart from the sensor housing, the collection housing 50 defining a second fluid inlet (airflow indicated in Figs. 5 and 6).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017067392 in view of Uehara et al. (US 11,098,937 B2) and Suzuki et al. (US 20200056802 A1).
As per claim 13, JP2017067392 discloses a method of detecting a refrigerant leak within a refrigeration unit, comprising: receiving a fluid flow within at least one of a sensor housing 13 (fluid flow into top of housing 41) and a collection housing that is spaced apart from the sensor housing and fluidly connected to the sensor housing (note that since the claim recites “at least one of” a sensor housing and a collection housing, the collection housing is not required for the claim, and thus neither is the fact that such a collection housing be fluidly connected to the sensor housing); directing the fluid flow towards a leak sensor disposed within the sensor housing (via inclined bottom portion of 41); and performing controls based on the sensed refrigerant flow being greater than a threshold (para. 0048 regarding sending refrigerant concentration to controller 15; controls at para. 0049; etc.), JP2017067392 does not explicitly teach outputting for display an indicator, responsive to a concentration of a refrigerant present within the fluid flow being greater than a threshold concentration.  Suzuki et al. teach a refrigerant leak detection system wherein responsive to a concentration of a refrigerant present within the fluid flow being greater than a threshold concentration (para. 0054, etc.), outputting for display an indicator (para. 0055).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide an user indicator within the system of JP2017067392 for the same basic purpose of letting the user know that an unsafe or undesirable condition exists.  JP2017067392 does not explicitly teach the refrigeration unit being a “transport” refrigerant unit.  However, transport is considered simply a particular application to which the refrigeration leak detection system may be applied.  Uehara et al. (US 11098937 B2) teach applying a refrigerant leak detection system within a transport system (Col. 1, line 53 – col. 2, line 25, etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the arrangement of JP17067392 to a transport system, since leaked refrigerant is a general problem of refrigeration systems applies equally to that environment.
.

Allowable Subject Matter
Claims 2-7 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Sarakins (US 5647222) teaches an arrangement for detecting the quantity of refrigerant in an air conditioning system.
Avila (6742384 B2) teaches a system for refrigerant leak detection operations.
	Repice et al. (US 20200324624 A1) teach a refrigerant leakage detection algorithm for a transport container.
	Graaf et al. (US 10059169 B2) teach an assembly for collecting and removing leaked refrigerant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763